Exhibit 10.30

REALNETWORKS, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Hank Skorny (“Executive”) and RealNetworks, Inc., a
Washington corporation (the “Company”), effective as of April 16, 2010 (the
“Effective Date”).

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination of
employment in connection with a Change in Control (as defined herein) of the
Company.

2. The Board believes that it is in the best interests of the Company and its
shareholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company for
the benefit of its shareholders.

3. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment in connection with
a Change in Control. These benefits will provide Executive with enhanced
financial security, incentive and encouragement to remain with the Company.

4. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate (i) automatically upon the
date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied, or (ii) if sooner, upon the expiration of a
period no less than twelve (12) months following the Company’s written notice to
Executive of the termination of the Agreement.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise may be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”).



--------------------------------------------------------------------------------

3. Severance Benefits. If the Company terminates Executive’s employment with the
Company for a reason other than Cause or Executive’s death or disability, or
Executive resigns for Good Reason and such termination occurs during the period
commencing three (3) months before and ending twenty-four (24) months following
a Change in Control (the “Change in Control Period”), then, in each case subject
to Section 4, Executive will receive the following severance from the Company:

(a) Base Salary Severance. Executive will receive a lump sum severance payment
equal to one hundred twenty-five percent (125%) of Executive’s base salary as in
effect immediately prior to Executive’s termination of employment (unless the
termination occurs as a result of clause (ii) of the definition of “Good Reason”
under Section 6(c) below, in which case the amount will be equal to Executive’s
annual base salary in effect prior to such reduction) or, if greater, at the
level in effect immediately prior to the Change in Control, payable within
forty-five (45) days following the date of Executive’s termination of
employment. In addition, as set forth in the retention letter agreement between
the Company and Executive dated February 24, 2010, (the “Retention Letter”),
within thirty (30) days following the date of Executive’s termination of
employment, the Company shall pay Executive the remaining unpaid amount (as
determined in accordance with the terms and conditions of the Retention Letter),
if any, of Executive’s Retention Payment (as defined under the Retention
Letter).

(b) Target Bonus Severance. Executive will receive a lump sum severance payment
equal to one hundred twenty-five percent (125%) of Executive’s target bonus as
in effect for the fiscal year in which Executive’s termination occurs (unless
the termination occurs as a result of clause (iii) of the definition of “Good
Reason” under Section 6(c) below, in which case the amount will be equal to
Executive’s target bonus in effect prior to such reduction) or (if greater) at
the level in effect for the fiscal year in which the Change in Control occurs,
payable within forty-five (45) days following Executive’s termination date.

(c) Prorated Annual Incentive Bonus. Executive will receive a lump sum severance
payment equal to Executive’s prorated bonus for any partial annual incentive
bonus period (based on the number of days Executive remained an employee of the
Company) through the date of Executive’s termination of employment (at an
assumed 100% on-target achievement of applicable goals) to the extent not
already paid, payable within forty-five (45) days following the date of
Executive’s termination of employment.

(d) Equity. All of Executive’s unvested and outstanding equity awards granted on
or after February 1, 2010, will vest immediately and become exercisable as of
the date of Executive’s termination of employment. In addition, Executive will
have twelve (12) months following the date of Executive’s termination of
employment in which to exercise Executive’s equity awards that are or become
vested, and are outstanding, as of the date of Executive’s termination of
employment; provided, however, (A) in no event will Executive’s equity awards be
permitted to be exercised beyond their original maximum term to expiration and
(B) notwithstanding the foregoing, the extension of post-termination
exercisability described in this Section 3(d) will not apply to any of
Executive’s stock options to purchase shares of the Company’s common stock
granted prior to the Effective Date to the extent such options are intended to
constitute and do qualify as incentive stock options within the meaning of
Section 422 of the Code.

 

-2-



--------------------------------------------------------------------------------

(e) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
eighteen (18) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans.

(f) Voluntary Resignation Without Good Reason; Termination for Cause; Death or
Disability. If Executive’s employment with the Company terminates voluntarily by
Executive (except upon resignation for Good Reason during the Change in Control
Period), for Cause by the Company, without Cause by the Company (except during
the Change in Control Period) or due to Executive’s death or disability, then
(i) all vesting will terminate immediately with respect to Executive’s
outstanding equity awards, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (iii) Executive will only be eligible for severance benefits in
accordance with the Company’s established policies, if any, as then in effect.

(g) Exclusive Remedy. In the event of a termination of Executive’s employment,
the provisions of this Agreement (including, for the avoidance of doubt, the
Retention Letter) are intended to be and are exclusive and in lieu of and
supersede any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract or in equity.
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Agreement.

4. Conditions to Receipt of Severance

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable.

(i) In the event the termination occurs at a time during the calendar year when
the Release could become effective in the calendar year following the calendar
year in which Executive’s termination of employment occurs (whether or not it
actually becomes effective in the following year), then any severance payments
and benefits under Section 3 of this Agreement that would be considered Deferred
Payments (as defined in Section 4(c) below) will be paid on the first payroll
date to occur during the calendar year following the calendar year in which such
termination occurs, or, if later, (A) the date the Release actually becomes
effective, (B) such time as required by the payment schedule applicable to each
payment or benefit as set forth in Section 4(a)(ii), or (C) such time as
required by Section 4(c).

 

-3-



--------------------------------------------------------------------------------

(ii) No severance payments and benefits under Section 3 of this Agreement will
be paid or provided until the Release becomes effective and irrevocable, and any
such severance payments and benefits otherwise payable between the date of
Executive’s termination of employment and the date the Release becomes effective
and irrevocable will be paid on the date the Release becomes effective and
irrevocable. In the event of Executive’s death before all of the severance
payments and benefits under Section 3 have been paid, such unpaid amounts will
be paid in a lump sum payment promptly following such event to Executive’s
designated beneficiary, if living, or otherwise to the personal representative
of Executive’s estate.

(b) Non-disparagement, No-hire, and Non-solicitation. Executive agrees, to the
extent permitted by applicable law, that in the event Executive receives
severance pay or other benefits pursuant to Section 3 above,

(i) that Executive will refrain from any disparaging statements about the
Company and its officers, directors and affiliates, including, without
limitation, the business, products, intellectual property, financial standing,
future, or employment/compensation/benefit practices of the Company; and

(ii) that for a period of one (1) year immediately following the date of
Executive’s termination of employment, Executive will not, either directly or
indirectly, solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or hire or take away such employees, or attempt to
solicit, induce, recruit, encourage, hire or take away employees of the Company,
either for Executive’s own purposes, or for any other person or entity.
Executive acknowledges and agrees that the Company is relying on Executive’s
compliance with this Section 4(b) as an essential term of this Agreement. If
Executive becomes entitled to receive any benefits or payments pursuant to
Section 3, and is determined to have violated this Section 4(b), whether before
or after Executive’s separation from employment, the Company will be entitled to
cease providing and/or recover any payments made or benefits provided pursuant
to Section 3. The Company’s rights pursuant to this Section 4(b) are in addition
to any remedies it may have for breach of contract or otherwise; further, the
remaining terms of this Agreement, as well as the Release contemplated by
Section 4(a), as applicable, will remain in full force and effect.

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Internal Revenue Code
Section 409A (together, the “Deferred Payments”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”). Similarly,
no severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any

 

-4-



--------------------------------------------------------------------------------

Deferred Payments that otherwise are payable within the first six (6) months
following Executive’s separation from service will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iii) The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply or be exempt. Specifically, the payments hereunder are intended to
be exempt from the requirements of Section 409A under the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations. Executive
and the Company agree to work together in good faith to consider amendments to
the Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A. In no event
will the Company reimburse Executive for any taxes that may be imposed on
Executive as result of Section 409A.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3 will be either:

 

  (a) delivered in full, or

 

  (b) delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 4 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of

 

-5-



--------------------------------------------------------------------------------

Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. If a reduction in severance and
other benefits constituting “parachute payments” is necessary so that benefits
are delivered to a lesser extent, reduction will occur in the following order:
(1) reduction of the cash severance payments; (2) cancellation of accelerated
vesting of equity awards; and (3) reduction of continued employee benefits. In
the event that the accelerated vesting of equity awards is to be cancelled, such
vesting acceleration will be cancelled in the reverse chronological order of the
Executive’s equity awards’ grant dates.

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. For purposes of this Agreement, “Cause” means conduct involving one
or more of the following: (i) the conviction of Executive of, or plea of nolo
contendere by Executive to, a felony involving moral turpitude (including under
federal securities laws), resulting in material harm to the Company; (ii) the
substantial and continuing failure of Executive after written notice thereof to
render services to the Company in accordance with the terms or requirements of
Executive’s employment for reasons other than illness or incapacity;
(iii) willful misconduct, gross negligence, fraud, embezzlement, theft,
misrepresentation or dishonesty by Executive involving the Company or any of its
subsidiaries, resulting in any case in material harm to the Company; or
(iv) Executive’s violation of any confidentiality or non-competition agreements
with the Company or its subsidiaries, resulting in material harm to the Company.

(b) Change in Control. “Change in Control” means the occurrence of any of the
following:

(i) during any period of twenty-four (24) consecutive months, individuals who,
at the beginning of the period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the Company’s initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board will be deemed to be an Incumbent Director; or

(ii) any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event

 

-6-



--------------------------------------------------------------------------------

described in this paragraph (ii) will not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in clause (iii) below); or

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than fifty percent (50%) of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least half of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any one person, or more than one person acting as
a group (“Person”) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
these purposes, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company. For
purposes of this subsection (iv), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

Notwithstanding the foregoing, a Change in Control will not be deemed to occur
as a result of the sale, spin-off, or other divestiture of the Company’s Games
and/or Rhapsody businesses.

 

-7-



--------------------------------------------------------------------------------

(c) Good Reason. “Good Reason” means Executive’s resignation within thirty
(30) days following the expiration of any Company cure period following the
occurrence of one or more of the following, without Executive’s written consent:

(i) a material reduction in Executive’s duties, authorities or responsibilities
relative to Executive’s duties, authorities or responsibilities as in effect
immediately prior to such reduction (including, for example, but not by way of
limitation, a material reduction due to (A) the Company ceasing to be a publicly
held company; or (B) the Company becoming part of a larger entity (unless
Executive receives substantially the same level of duties, authorities and
responsibilities with respect to the total combined entity and not only with
respect to the Company as a division, subsidiary or business unit of the total
combined entity));

(ii) a material reduction in Executive’s annual base compensation as in effect
immediately prior to such reduction (provided that a reduction of ten percent
(10%) or less will not constitute a material reduction under this clause (ii));

(iii) a material reduction in Executive’s annual target bonus opportunity as in
effect immediately prior to such reduction (provided that a reduction of ten
percent (10%) or less will not constitute a material reduction under this clause
(iii)); and

(iv) a material change in the geographic location at which Executive must
perform services; provided, however, that any requirement of the Company that
Executive be based anywhere within fifty (50) miles from Executive’s primary
office location or within fifty (50) miles from Executive’s principal residence
will not constitute a material change under this clause (iv).

Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

-8-



--------------------------------------------------------------------------------

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of the Company’s Chief Executive Officer (or in the
absence of a Chief Executive Officer, the President of the Company) and its
General Counsel (or in the absence of a General Counsel, the Deputy General
Counsel of the Company).

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing Executive’s rights hereunder.

9. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(c) Entire Agreement. This Agreement, together with the Retention Letter and the
Development, Confidentiality and Noncompetition Agreement entered into between
you and the Company, constitutes the entire agreement of the parties hereto and
supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto and which specifically mention this Agreement.

(d) Choice of Law. The validity, interpretation, construction, and performance
of this Agreement will be governed by the laws of the State of Washington (with
the exception of its

 

-9-



--------------------------------------------------------------------------------

conflict of laws provisions). Any claims or legal actions by one party against
the other arising out of the relationship between the parties contemplated
herein (whether or not arising under this Agreement) will be commenced or
maintained in any state or federal court located in the jurisdiction where
Executive resides, and Executive and the Company hereby submit to the
jurisdiction and venue of any such court.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY   REALNETWORKS, INC.   By:  

/s/ Robert Kimball

    Title:   President and Acting Chief Executive Officer EXECUTIVE         By:
 

/s/ Henry Skorny

    Title:   Senior Vice President

 

-11-